DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 02/17/2022 and Applicant’s request for reconsideration of application 15/733359 filed 02/17/2022.
Claims 38, 40-42, 44-46, and 48-51 have been examined with this office action.

Claim Interpretation
Uniform Equivalent – [0031] “ … The conversion of step 104 may include calculating a carbon emission reduction amount of the first object based on a Baseline Emission (BE) amount and a Project Emission (PE) amount of the first object. More specifically, the carbon emission reduction (ER) amount may be calculated …”
As such, the uniform equivalent is a calculated carbon emission reduction amount.

Claim Objections
Claim 46 ends with a “;” instead of a “.”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 38, 40-42, 44-46, and 48-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of carbon recording and trading without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 38 and 46 and all 

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 38 comprises inter alia the functions or steps of “obtaining use data corresponding to the use of an electric vehicle and a unique ID of the electric vehicle, wherein the use data includes at least one of a distance traveled by the electric vehicle or an amount of electrical energy consumed by the electric vehicle; converting the use data to uniform equivalent carbon emission reduction value data, wherein the converting includes: determining a baseline carbon emission amount, BE, corresponding to a use of a baseline combustion engine vehicle according to the use data; determining an actual carbon emission amount, PE, caused by the use of the electric vehicle according to the use data; and subtracting PE form BE; transmitting the Hashed value of the carbon emission reduction value data and the unique ID to a block chain for storage; and storing the carbon emission reduction value data, the Hashed value of the 

Claim 42 comprises inter alia the functions or steps of “obtaining use data corresponding to the use of an electric vehicle, and a unique ID of the electric vehicle, wherein the use data includes at least one of a distance traveled by the electric vehicle or an amount of electrical energy consumed by the electric vehicle; converting the use data to uniform equivalent carbon emission reduction value data, wherein the converting includes: determining a baseline carbon emission amount, BE, corresponding to a use of a baseline combustion engine vehicle according to the use data; determining an actual carbon emission amount, PE, caused by the use of the electric vehicle according to the use data; and subtracting PE form BE; transmitting the Hashed value of the carbon emission reduction value data and the unique ID to a block chain for storage; and storing the carbon emission reduction value data, the Hashed value of the carbon emission reduction value data and a list of correspondence between the carbon emission reduction value data and the Hashed value of the carbon emission reduction value data”.

Claim 46 comprises inter alia the functions or steps of “obtaining use data corresponding to the use of an electric vehicle, and a unique ID of the electric vehicle, wherein the use data includes at least one of a distance traveled by the 

The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language 

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts 
As for dependent claims 40, 41, 44, 45, and 48-51, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.
As for dependent claims 41, 45, and 49, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional element where use data is collected by an IoT sensor. The used of the IoT sensor is recited at a high-level of generality and is merely generally linked to the abstract idea. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. Hashing an inherent feature of blockchain and inherent takes less space than raw data. There is no improvement in hashing or blockchain (smart contract) technology. Instead, the underlying blockchain platform is merely used to store the calculated uniform equivalent carbon credit data. As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-B submitted 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        

03/25/2022